COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00005-CR


STEVEN EWING                                                           APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                     ------------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                     ------------

                         MEMORANDUM OPINION1

                                      ----------

      Pursuant to a plea bargain, the trial court convicted Appellant Steven

Ewing upon his plea of guilty to felony DWI and sentenced him to ten years’

confinement. Appellant filed a timely notice of appeal.

      The trial court’s certification states that this is a plea-bargained case, that

Appellant has no right of appeal, and that he has waived the right of appeal.

Accordingly, we informed Appellant by letter on January 7, 2011, that this case
      1
       See Tex. R. App. P. 47.4.
was subject to dismissal unless Appellant or any party showed grounds for

continuing the appeal on or before January 18, 2011.2     Appellant’s pro se

response does not show grounds for continuing the appeal.      We therefore

dismiss this appeal.3


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)

DELIVERED: February 17, 2011




      2
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2